                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:18-CR-345-RJC-DCK

 UNITED STATES OF AMERICA,                             )
                                                       )
                Plaintiff,                             )
                                                       )
    v.                                                 )        ORDER
                                                       )
 CHRISTOPHER ANTHONY DAVIS,                            )
                                                       )
                Defendant.                             )
                                                       )

         THIS MATTER IS BEFORE THE COURT on the Government’s “Motion To Seal”

(Document No. 24) filed October 21, 2020. In accordance with the Local Rules, the Court has

considered the Motion to Seal, the public’s interest in access to the affected materials, and

alternatives to sealing. The Court determines that no less restrictive means other than sealing is

sufficient inasmuch as the Government’s Response to Defendant’s Motion to Reduce Sentence

contains sensitive and private information that is inappropriate for public access. Having carefully

considered the motion and the record, and for good cause, the undersigned will grant the motion.

         IT IS, THEREFORE, ORDERED that the Government’s “Motion To Seal” (Document

No. 24) is GRANTED, and the Government’s Response to Defendant’s Motion To Reduce

Sentence (Document No. 23) is sealed until further Order of this Court.


                                           Signed: October 23, 2020




         Case 3:18-cr-00345-RJC-DCK Document 25 Filed 10/23/20 Page 1 of 1
